Citation Nr: 0715123	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-23 054	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, claimed as schizophrenia.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
asthma, claimed as secondary to Agent Orange exposure.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a hand injury.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and J.J., M.D.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from January 1969 to September 
1970 to include service in Vietnam from July 1969 to 
September 1970.

The veteran's wife has been designated his fiduciary for 
purposes of receiving VA monetary benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his wife if further action on their part is required.


REMAND

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2004 and again in September 2005.  
Both times the issues listed on the title page of this Remand 
were remanded for additional evidentiary and procedural 
development.  

Unfortunately, at some point in the process, the veteran's 
claims file, including his original service medical records, 
early rating decisions, and other medical evidence, was 
misplaced.  Review of the VA's computerized Appeals Locator 
System reveals that when the veteran's appeal was considered 
by the Board in June 2004 and in September 2005, his claims 
file was comprised of three individual folders.  Currently, 
only one folder is available for review.  Even the most 
cursory of inspections would reveal that the available folder 
is terribly incomplete, as a plethora of critical evidence is 
missing.  

According to VA procedures which govern this situation, 
several specific steps must be taken when a veteran's file 
has been lost.  M21-1MR, Part III, Subpart ii, Chapters 1-8.  
First an exhaustive search of the entire office must be 
accomplished.  The file must be added to a master "search 
list."  Next, a request for the missing claims file must be 
made to the Records Management Center, as well as to any 
station(s) where there is reason to believe the file may be 
located.  Review of the currently-available file shows that 
the file was apparently added to the search list in January 
2006.  There is no indication that a comprehensive search of 
other locations where the file might be located has been 
undertaken, however.  If such a search were undertaken in 
accordance with the governing procedures, the search was not 
documented for the record.

According to the VA's computerized Appeals Locator System, 
during the pendency of the current appeal, since 2003, the 
claims file has been transferred from the San Juan RO to the 
Board, the Appeals Management Center in Washington DC, to the 
St. Petersburg Resource Center, and back to the San Juan RO.  
An April 2004 letter contained in the file indicates that the 
VA's Office of the Inspector General in Bay Pines, Florida 
had been reviewing the veteran's VA benefits-presumably the 
Inspector General's office had access to the veteran's claims 
file in connection with this review.  Additionally, we note 
that one of the instructions in the Board's June 2004 remand 
was that the veteran's claims file should be transferred to a 
VA psychiatrist for review in conjunction with a clinical 
examination of the veteran.  Thus, the claims file was or 
should have been transferred into the custody of the Veterans 
Health Administration for purposes of the examination at some 
point after June 2004.  At one point, in 2005, a temporary 
folder was created so that the RO could process an 
independent claim for service connection for diabetes 
mellitus while the appeal was on-going elsewhere.  

Initially, therefore, upon remand, these obvious repositories 
and any others which may become apparent should be contacted 
and requested to search their respective offices for the 
veteran's claims file.  IF these efforts are fruitless, then 
the RO must construct a "Rebuilt Folder" in accordance with 
the guidelines in the M21 Manual.  Although there are some 
internal codes contained in the file indicating that it has 
already been rebuilt, such effort, if made, has been entirely 
inadequate as many available and relevant documents have not 
been obtained or included in the folder which is currently 
available for review. 

At the least, copies of all computerized records, including 
recent rating decisions, VA-generated letters, Statements of 
the Case, VA medical records reflecting both treatment and 
evaluation (such as the compensation examination ordered by 
the Board), and a copy of the November 2003 hearing 
transcript should be printed and associated with a Rebuilt 
Folder.  Older, non-computerized VA medical records must be 
obtained also.  For instance, the June 2004 Board Remand 
includes mention of VA psychiatric hospitalizations in 1972 
and 1973.  As the veteran is rated as 100 percent disabled on 
account of nonservice-connected schizophrenia, he is eligible 
for and has presumably received VA medical care over the 
years.

In reconstructing lost records, attempts to obtain duplicate 
records which were or should have been in the veteran's 
original claims file should be made.  For example, requests 
for other sources of information regarding the veteran's 
inservice medical treatment, if any, should be tapped, 
including morning reports, surgeon general reports, etc.  
Clues and references to additional documentation should be 
pursued as they turn up.  For instance, the Board's June 2004 
Remand includes a reference to an October 2001 psychiatric 
treatment summary by a Dr. J.  To reconstruct the evidence 
pertaining to the veteran as fully as possible, an 
appropriate release of information should be obtained from 
the veteran and Dr. J. should be requested to provide a copy 
of the treatment summary.  It is to be expected that other 
such clues and references will be added to the file during 
the course of reconstructing it; and these sources should be 
pursued to the extent possible.

Upon remand, a search which is consistent with both the 
letter and spirit of the guidelines for locating lost VA 
files must be undertaken and every step and action taken must 
be documented in a manner which is reviewable.  If cryptic 
location codes or action codes are used in this 
documentation, a key or guide to such codes must be attached.  
Such transparency is crucial not only for review by higher 
tribunals, but also so that the veteran and his wife will 
understand that the VA is treating their information and 
their appeal with the greatest care and respect.  Having 
apparently misplaced the veteran's claims file, it is now 
incumbent upon the VA as an organization to make diligent 
efforts to locate the veteran's missing file folders, and if 
the folders are not found, then to reconstruct the veteran's 
claims file as completely as possible.

Accordingly, the case is REMANDED for the following action:

1.  Requests to search for the missing 
claims file must be made to the Records 
Management Center, the San Juan RO, the 
Appeals Management Center, the St. 
Petersburg Resource Center, the Bay Pines 
Inspector General's office, and the 
Veterans Health Administration 
facility(ies) which would have conducted 
VA medical and psychiatric examinations 
pertaining to the veteran.  Any other 
locations to which the claims file may 
have been sent should be contacted as 
well.  All requests, responses, and 
actions taken to locate the veteran's 
claims file must be fully documented for 
future review.

2.  IF the veteran's claims file has not 
been located after all possible sources 
have been exhausted, the RO should proceed 
to reconstruct the evidence which was in 
the original claims file, following the 
guidance contained in the M21 Manual and 
in the body of the Remand, above.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
ensuring that all actions ordered in the 
Board's June 2004 remand have been 
accomplished.  If any benefit sought on 
appeal remains denied, the veteran, his 
wife, and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Indeed, in 
light of the current unfortunate situation, he is invited and 
encouraged to submit copies of all relevant documentation he 
may possess.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


